Name: Commission Regulation (EC) No 545/97 of 25 March 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention measures
 Type: Regulation
 Subject Matter: trade policy;  Europe;  animal product;  European Union law;  economic policy
 Date Published: nan

 Avis juridique important|31997R0545Commission Regulation (EC) No 545/97 of 25 March 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention measures Official Journal L 084 , 26/03/1997 P. 0011 - 0011COMMISSION REGULATION (EC) No 545/97 of 25 March 1997 amending Regulation (EC) No 2368/96 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention measuresTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas Article 1 (1) (a) of Commission Regulation (EC) No 2368/96 (3), as last amended by Regulation (EC) No 242/97 (4), lays down the list of additional products that may be bought in in Germany; whereas, as a result of a recovery of market prices for the products in question, those products should be excluded from the list of eligible qualities in that Member State;Whereas Article 1 (3) of the above Regulation lays down maximum carcase weights in derogation from Article 3 (2) (h) of Commission Regulation (EEC) No 2456/93 (5); whereas that derogation should be maintained for invitations to tender in April, May and June 1997;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2368/96 is amended as follows:1. In Article 1:(a) In paragraph 1 (a), the words 'GERMANY - category A, classes O2 and O3` are deleted.(b) Paragraph 3 is replaced by the following:'3. Notwithstanding Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of carcases as referred to in the above provision shall be:(a) 360 kilograms for carcases of animals in categories A and C, confirmation classes U, R and O;(b) 450 kilograms for carcases of animals in category A, confirmation classes S and E.`2. The second paragraph of Article 3 is replaced by the following:'Article 1 shall apply to invitations to tender opened during April to June 1997.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 323, 13. 12. 1996, p. 6.(4) OJ No L 40, 11. 2. 1997, p. 14.(5) OJ No L 225, 4. 9. 1993, p. 4.